Title: To John Adams from Edward Bridgen, 1 November 1783
From: Bridgen, Edward
To: Adams, John


          Sir
            Pater Noster Row Novr: 1st: 1783
          When Mr Oldfield asked me to give him leave to make use of my name when he waited on your Excellency, with a card of invitation to the Revolution Club for Tuesday Next, I did not then know that it was intended not to invite the Whigs at present in Administration, which I think necessary you Sir should be informed of.
          I have the honour to be with great respect / Yr: Excellencys / most obedt: Servant
          Edward Bridgen
            I beg my respectful Compliments to your Son
        